This proceeding in error is to review the judgment rendered in an action wherein the defendant in error, Susie Mitchell, joined by her husband, J. F. Mitchell, as plaintiffs, sued the plaintiff in error, W. M. Guthrie, her father, as defendant, for the recovery of rents and profits alleged to have been received by him while she was a minor and in his custody and care from certain lands allotted to her as a member of the Choctaw Tribe of Indians. The parties will hereafter be referred to in the manner in which they appeared in the lower court.
1. No objection was made in the trial court that there was a misjoinder of parties plaintiff and such question cannot be raised for the first time in this court. Choctaw   Olkahoma R.Co. v. Burgess, 21 Okla. 653, 97 P. 271; Kansas City, M.   O.R. Co. v. Shutt, 24 Okla. 96, 104 P. 51, 139 Am. St. Rep. 870, 20 Ann. Cas. 255; Railway Co. v. *Page 57 Amos, 54 Ark. 159, 15 S.W. 362; Hackett et vir. v. Bonnell etal., 16 Wis. 471.
The husband or wife is competent to testify for or against the other "when they are joint parties and have a joint interest in the action." Here they are joint parties, but have no joint interest in the action. A compliance with both conditions seems to be essential. West   Russell v. Rawdon etux., 33 Okla. 399, 130 P. 1160.
2. The husband was permitted to testify, over objections, that he knew the number of acres that were in cultivation, having had it surveyed by the county surveyor after their marriage, and also having cultivated it one year; that there were 93 acres in cultivation. He also testified that it was good average land, the bottom part being better than average and the upland about an average; that the upland was not cultivated in 1904; that there was about 42 acres of it, the balance in cultivation being in the bottom; that at the time of his marriage there were no improvements on said premises except a three-wire fence with posts sixteen and one-half feet apart; that there had been an old dugout and a well put on the premises in 1904, but the dugout had fallen down and the well caved in. This evidence should have been excluded. Fish v.Bloodworth, 36 Okla. 586, 129 P. 32. The record discloses a sharp conflict in the evidence on the part of plaintiffs and defendant as to the number of acres in cultivation during the years 1904, 1905, 1906, and 1907, especially between the evidence of the defendant himself and the witnesses for the plaintiffs, to wit, the husband and one Adams. Counsel for defendants in error insists that, if the evidence of the husband be inadmissible, yet it is not prejudicial error, as there was other evidence on the part of the plaintiffs tending to prove the same state of facts. When a case is tried to a jury and the evidence is conflicting, we do not understand that such admission of incompetent evidence operates as harmless error because other evidence which was competent *Page 58 
was introduced by plaintiff to the same effect, for it may be that the evidence of the husband turned the scale of preponderance in favor of the wife. Under this record, we are forced to reverse this case on account of the admission of the evidence of the husband.
3. This cause of action having arisen in the Indian Territory, under the laws in force there prior to the erection of the state, such laws apply here. Hocker v. Johnson, post,131 P. 1094.
Sections 3465 and 3477, Mansf. Dig. of Ark. (sections 2361 and 2373, Ind. Ter. Ann. St. 1899), are construed in Rhea etal. v. Bagley, 63 Ark. 374, 38 S.W. 1039, 36 L. R. A. 86, and held not to abrogate the common-law rule requiring a father to account for the rents and profits of property which he has given his minor children by way of advancement, and of which he retains possession during their minority. For improvements made upon said allotment by the father as the natural guardian, he was entitled to reimbursements out of the rents and profits.Muskogee Development Co. et al. v. Green et al., 22 Okla. 237,97 P. 619; Grissom et al. v. Beidleman et al., 35 Okla. 343,129 P. 853. The instruction covering also expenditures for education and maintenance was properly refused. This duty rested upon the father. School Board Dist. No. 18, GarvinCounty, et al. v. Thompson et al., 24 Okla. 1, 103 P. 578, 24 L. R. A. (N. S.) 221, 138 Am. St. Rep. 861, 19 Ann. Cas. 1188;Jordan v. Wright, 45 Ark. 237; Holt v. Holt, 42 Ark. 495.
This being an action brought in the courts of this state after its erection in which the rights of the parties are controlled by the statutes of Arkansas, as the same appear in certain chapters of Mansfield's Digest, extended in force in the Indian Territory by acts of Congress, the question arises as to whether the courts of this state take judicial knowledge of such statutes or laws then in force in the Indian Territory. *Page 59 
All laws in force in the Indian Territory relating to "existing rights, actions, suits, proceedings, contracts, or claims" (section 365, Williams' Ann. Const.) were continued in force after the erection of the state as if no change had taken place for the purpose of preserving such rights. The courts of this state take judicial notice of such laws. Ex parte Curlee, 20 0kla. 192, 95 P. 414; Ex parte Buchanen, 20 Okla. 831,94 P. 943; Scott v. Jacobs, 31 Okla. 109, 126 P. 780; Barnesv. America Soda Fountain Co., 32 Okla. 81, 121 P. 250. See also United States v. Turner, 11 How. 663, 13 L.Ed. 857;Bouldin v. Phelps (C. C.) 30 Fed. 555; Malpica v. McKown,1 La. 248, 20 Am. Dec. 279; Crandall v. Sterling Gold Min Co.,1 Colo. 108; Henthorn v. Doe, 1 Blackf. (Ind.) 157; Cox v.Morrow, 14 Ark. 610; Chouteau v. Pierre, 9 Mo. 1; Ott v.Soulard, 9 Mo. 605; Doe v. Eslava, 11 Ala. 1028; Holley v.Holley, Litt. Sel. Cas. (Ky.) 505, 12 Am. Dec. 342; Apollos etal. v. Staniforth, 3 Tex. Civ. App. 502, 22 S.W. 1060; Belt v.G., C.   S. F. Ry Co., 4 Tex. Civ. App. 231, 22 S.W. 1062;Flanigen v. Washington Ins. Co, 7 Pa. 306; Greenville NationalBank v. Evans-Snider-Buell Co., 9 Okla. 353, 60 P. 249;Schlotterbeck v. Schwinn et al., 23 Okla. 681, 103 P. 854.
The judgment of the lower court is reversed, and the cause remanded, with instructions to grant a new trial and proceed in accordance with this opinion.
All the Justices concur. *Page 60